Name: Commission Implementing Regulation (EU) NoÃ 208/2012 of 9Ã March 2012 amending Implementing Regulation (EU) NoÃ 562/2011 adopting the plan allocating to the Member States resources to be charged to the 2012 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the European Union and derogating from certain provisions of Regulation (EU) NoÃ 807/2010
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  EU finance;  plant product;  health;  social protection;  cooperation policy;  trade policy
 Date Published: nan

 10.3.2012 EN Official Journal of the European Union L 72/32 COMMISSION IMPLEMENTING REGULATION (EU) No 208/2012 of 9 March 2012 amending Implementing Regulation (EU) No 562/2011 adopting the plan allocating to the Member States resources to be charged to the 2012 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the European Union and derogating from certain provisions of Regulation (EU) No 807/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular points (f) and (g) of Article 43, in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) Article 27 of Regulation (EC) No 1234/2007 as amended by Regulation (EU) No 121/2012 of the European Parliament and of the Council (3) has established a scheme whereby food products may be distributed to the most deprived persons in the Union. For that purpose, products in intervention stocks may be made available or, where intervention stocks suitable for the food distribution scheme are not available, food products may be purchased on the market. For 2012 and 2013, that scheme is included in the list of measures eligible for financing by the European Agricultural Guarantee Fund (EAGF) set out in Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4), within an annual ceiling of EUR 500 million. (2) In accordance with Article 27(3) of Regulation (EC) No 1234/2007 the Commission has to adopt annual plans. The annual distribution plan for 2012 was adopted on 10 June 2011 by Commission Implementing Regulation (EU) No 562/2011 (5) solely on the basis of products available in intervention stocks. The additional resources made available on the 2012 budget year for the distribution of food products to the most deprived persons in the Union, as a result of the amendment of Article 27 of Regulation (EC) No 1234/2007 by Regulation (EU) No 121/2012, should be allocated to the Member States. (3) In order to enforce the annual budgetary ceiling, the intra-Union transfer costs, where relevant, should be included into the total financial allocation made available for each Member State to implement the 2012 distribution plan. Moreover, the deadlines fixed by Article 9 of Commission Regulation (EU) No 807/2010 of 14 September 2010 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Union (6) for the requests for payment and the execution of payments by the competent authorities should be adjusted, in order to ensure that the resources allocated within the 2012 distribution plan are only eligible for Union support if those payments are made in the 2012 budget year. (4) Taking into account the shortened time-frame left to the Member States for the implementation of the 2012 distribution plan as a consequence of the date of entry into force of Regulation (EU) No 121/2012, it is appropriate to grant an extension of the deadlines provided for in Article 3(1) and (3) of Regulation (EU) No 807/2010 as regards the implementation period of the annual plan and the completion of the payment operations for products mobilised on the market. (5) That revision of the distribution plan for 2012 being made at a time when national administrative arrangements for the implementation of the plan should be approaching completion, the quantities of products available in intervention stocks which are reallocated following the decision of Finland to renounce to a part of its allocation of skimmed milk powder or to reassessment of the exact quantities in intervention storage should not be taken into account for calculating whether Member States have respected the obligation laid down in the second and third subparagraphs of Article 3(2) of Regulation (EU) No 807/2010 to have withdrawn 70 % of cereals and skimmed milk powder by the deadlines fixed in that Article. (6) In view of the fact that the implementation period of the 2012 distribution plan is already advanced and to allow Member States as much time as possible to proceed to the actions needed for the implementation of the amended plan, this Regulation should enter into force on the day of its publication. (7) Implementing Regulation (EU) No 562/2011 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 562/2011 is amended as follows: (1) Articles 1 and 2 are replaced by the following: Article 1 1. In 2012, the distribution of food to the most deprived persons in the Union under Article 27 of Regulation (EC) No 1234/2007 shall be implemented in accordance with the annual distribution plan set out in Annex I to this Regulation. Financial resources available to implement the 2012 plan can be used by Member States within the limits set out in point (a) of Annex I. The quantities of each type of product to be withdrawn from intervention stocks are set out in point (b) of that Annex. Indicative allocations to Member States for the purchase of food products on the Union market are set out in point (c) of that Annex. 2. The use of cereals as payment for mobilising rice products on the market is authorised, as referred to in Article 4(2) of Regulation (EU) No 807/2010. Article 2 The intra-Union transfer of products listed in Annex II to this Regulation shall be authorised, subject to the conditions laid down in Article 8 of Regulation (EU) No 807/2010. Indicative allocations to Member States for the reimbursement of the cost of intra-Union transfers, as required under the annual distribution plan referred to in Article 1, are set out in point (d) of Annex I.; (2) the following Articles 2a to 2d are inserted: Article 2a By way of derogation from Article 3(1) of Regulation (EU) No 807/2010, the implementation period of the 2012 distribution plan shall end on 28 February 2013. Article 2b By way of derogation from Article 3(3) of Regulation (EU) No 807/2010, for the 2012 distribution plan, payment operations for products to be supplied by the operator shall, in case of products to be mobilised on the market under Article 2(3)(a)(iii) and (iv) of Regulation (EU) No 807/2010, be effected before 15 October 2012. Article 2c For the 2012 distribution plan, the first sentence of the second subparagraph and the third subparagraph of Article 3(2) of Regulation (EU) No 807/2010, where relevant, shall not apply to the following quantities of intervention stocks: (a) 5,46 tonnes of cereals stored in the United Kingdom and allocated to Bulgaria; (b) 0,651 tonne of cereals stored in Finland and allocated to Bulgaria; (c) 249,04 tonnes of cereals stored in France and allocated to France; (d) 635,325 tonnes of skimmed milk powder stored in Estonia and allocated to Estonia. Article 2d By way of derogation from Article 9 of Regulation (EU) No 807/2010, for the 2012 distribution plan, requests for payment shall be submitted to the competent authorities of each Member State by 30 September 2012. Except in cases of force majeure, requests submitted after that date shall not be accepted. Expenditure, within the limits set out in point (a) of Annex I, shall only be eligible for Union financing if it has been paid by the Member State to the beneficiary by 15 October 2012 at the latest.; (3) Annexes I and II are replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 44, 16.2.2012, p. 1. (4) OJ L 209, 11.8.2005, p. 1. (5) OJ L 152, 11.6.2011, p. 24. (6) OJ L 242, 15.9.2010, p. 9. ANNEX ANNEX I ANNUAL DISTRIBUTION PLAN FOR 2012 (a) Total amounts of financial resources broken down per Member State: (EUR) Member State Amount Belgium 11 710 463 Bulgaria 21 439 346 Czech Republic 135 972 Estonia 2 359 486 Ireland 2 594 467 Greece 21 651 199 Spain 80 401 345 France 70 563 823 Italy 95 641 425 Latvia 5 558 220 Lithuania 7 491 644 Luxembourg 171 704 Hungary 13 715 022 Malta 721 992 Poland 75 296 812 Portugal 19 332 607 Romania 60 689 367 Slovenia 2 533 778 Slovakia 5 098 384 Finland 2 892 944 Total 500 000 000 (b) Quantity of each type of product to be withdrawn from Union intervention stocks for distribution per Member State within the limits set out in point (a) of this Annex: (tonnes) Member State Cereals Skimmed milk powder Belgium 1 560,275 Bulgaria 39 150,874 Czech Republic 450,000 Estonia 635,325 Ireland 727,900 Greece 2 682,575 Spain 10 093,975 France 249,040 8 858,925 Italy 12 337,975 Latvia 870,050 Lithuania 1 032,575 Hungary 1 807,425 Malta 1 230,373 Poland 9 662,825 Portugal 2 524,725 Romania 112 527,069 Slovenia 287,750 Slovakia 8 976,092 Finland 489,300 Total 162 583,448 53 571,600 (c) Indicative allocations to Member States for the purchase of food products on the Union market within the limits set out in point (a) of this Annex: (EUR) Member State Amount Belgium 8 346 393 Bulgaria 14 004 438 Czech Republic 70 619 Estonia 1 136 698 Ireland 1 200 145 Greece 15 656 380 Spain 57 977 800 France 51 172 604 Italy 68 479 620 Latvia 3 736 468 Lithuania 5 281 095 Luxembourg 161 225 Hungary 9 751 550 Malta 493 784 Poland 54 100 415 Portugal 13 763 634 Romania 39 979 504 Slovenia 1 883 893 Slovakia 3 590 632 Finland 1 871 094 Total 352 657 991 (d) Indicative allocations to Member States for the reimbursement of intra-Union transfer costs within the limits set out in point (a) of this Annex: (EUR) Member State Amount Bulgaria 2 300 431 Czech Republic 12 211 Greece 126 066 Spain 401 345 France 17 915 Italy 399 005 Latvia 5 509 Hungary 61 128 Malta 63 361 Poland 205 907 Portugal 108 700 Romania 5 970 071 Slovenia 7 073 Slovakia 305 884 Finland 15 394 Total 10 000 000 ANNEX II (a) Intra-Union transfers of cereals authorised under the distribution plan for the 2012 budget year: Quantity (in tonnes) Holder Recipient 1 33 989,414 Agency for Rural Affairs, Finland Ã Ã ÃÃ ¶Ã °Ã ²Ã µÃ ½ Ã Ã ¾Ã ½Ã ´ "Ã Ã µÃ ¼Ã µÃ ´Ã µÃ »Ã ¸Ã µ"  Ã Ã °Ã ·Ã ¿Ã »Ã °Ã Ã °Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã , Bulgaria 2 5 161,460 RPA, United Kingdom Ã Ã ÃÃ ¶Ã °Ã ²Ã µÃ ½ Ã Ã ¾Ã ½Ã ´ "Ã Ã µÃ ¼Ã µÃ ´Ã µÃ »Ã ¸Ã µ"  Ã Ã °Ã ·Ã ¿Ã »Ã °Ã Ã °Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã , Bulgaria 3 450,000 SJV, Sweden SZIF, Czech Republic 4 1 230,373 SJV, Sweden Ministry for Resources and Rural Affairs Paying Agency, Malta 5 16 856,043 BLE, Germany AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ , Romania 6 41 360,295 Agency for Rural Affairs, Finland AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ , Romania 7 54 310,731 SJV, Sweden AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ , Romania 8 147,000 FranceAgriMer, France PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra, Slovakia 9 8 829,092 SJV, Sweden PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra, Slovakia (b) Intra-Union transfers of skimmed milk powder authorised under the distribution plan for the 2012 budget year: Quantity (in tonnes) Holder Recipient 1 2 682,575 BLE, Germany OPEKEPE, Greece 2 330,350 SZIF, Czech Republic FEGA, Spain 3 6 308,425 OFI, Ireland FEGA, Spain 4 3 455,200 RPA, United Kingdom FEGA, Spain 5 2 118,875 RPA, United Kingdom FranceAgriMer, France 6 7 904,825 BIRB, Belgium AGEA, Italy 7 1 476,375 OFI, Ireland AGEA, Italy 8 2 749,625 Dienst Regelingen Roermond, Netherlands AGEA, Italy 9 207,150 SJV, Sweden AGEA, Italy 10 870,050 Lietuvos Ã ¾emÃ s Ã «kio ir maisto produktÃ ³ rinkos reguliavimo agentÃ «ra, Lithuania Rural Support Service, Latvia 11 1 807,425 RPA, United Kingdom MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, Hungary 12 3 294,150 BLE, Germany ARR, Poland 13 1 675,025 Lietuvos Ã ¾emÃ s Ã «kio ir maisto produktÃ ³ rinkos reguliavimo agentÃ «ra, Lithuania ARR, Poland 14 4 692,825 RPA, United Kingdom ARR, Poland 15 2 524,275 RPA, United Kingdom IFAP I.P. Portugal 16 287,750 Dienst Regelingen Roermond, Netherlands Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja, Slovenia 17 489,300 Dienst Regelingen Roermond, Netherlands Agency for Rural Affairs, Finland